EXHIBIT 10.19

SECOND AMENDED AND RESTATED

FINANCING AGREEMENT

This Second Amended and Restated Financing Agreement is made and entered into by
and among Summit Financial Resources, L.P., 2455 East Parley’s Way, Suite 200,
Salt Lake City, Utah 84109, Attention: Senior Portfolio Manager, and SCOTT’S
LIQUID GOLD-INC., a Colorado corporation, SLG Chemicals, Inc., a Colorado
corporation, Neoteric Cosmetics, Inc., a Colorado corporation, and Colorado
Product Concepts, Inc., a Colorado corporation, each at 4880 Havana Street,
Denver, Colorado 80239, Attention: Mark E. Goldstein.

RECITALS

A. Summit (as defined below) and Scott’s Liquid Gold (as defined below), SLG (as
defined below) and Neoteric (as defined below) entered into an Amended and
Restated Financing Agreement dated December 8, 2009 (together with all
amendments, modifications, and addenda thereto, the “First Amended and Restated
Financing Agreement”).

B. Summit and Scott’s Liquid Gold, SLG, and Neoteric desire to restate and
replace the First Amended and Restated Financing Agreement with this Second
Amended and Restates Financing Agreement in order to amend certain terms of the
First Amended and Restated Financing Agreement and to add CPC (as defined below)
as an additional client.

AGREEMENT

Effective as of March 1, 2011 (the “Effective Date”), this Second Amended and
Restated Financing Agreement amends, restates, and replaces the First Amended
and Restated Financing Agreement in its entirety.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Definitions. Terms defined in the singular shall have the same meaning when
used in the plural and vice versa. Terms defined in the UCC shall have the
meanings set forth in the UCC, except as otherwise defined herein. As used
herein, the term:

“Acceptable Account” means an Account of Client conforming to the
representations, warranties, and requirements of Section 14, Acceptable
Accounts.

“Accounts” shall have the meaning set forth in the definition of Collateral.

“Account Debtor” means any person or entity obligated for payment of an Account.

“Account Due Date” means Ninety (90) days from the date of the invoice
evidencing the Account.

 

                          Initials

-1-



--------------------------------------------------------------------------------

“Administrative Fee” means One Percent (1%) of the average monthly balance of
Outstanding Advances for each calendar month, or portion thereof, due and
payable monthly in arrears.

“Advance” means an advance of any portion of the Purchase Price to or on behalf
of Client.

“Advance Rate” means Eighty-Five Percent (85%), or such other Percent as may be
determined from time to time by Summit in its sole discretion.

“Agreement” means this Second Amended and Restated Financing Agreement, together
with any amendments, addenda, and modifications.

“Authorized Overadvance” means an Overadvance authorized in writing by Summit.

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.

“Chargeback Account” means an outstanding Purchased Account which is past the
Account Due Date or is determined to no longer be an Acceptable Account.

“Client” means, individually and collectively, jointly and severally, Scott’s
Liquid Gold, SLG, Neoteric, and CPC, or any of them.

“Collateral” means the following personal property of Client, wherever located,
now owned or existing or hereafter acquired or created, all additions and
accessions thereto, all replacements, insurance or condemnation proceeds, all
documents covering any of the Collateral, all leases of any of the Collateral,
all rents, revenues, issues, profits and proceeds arising from the sale, lease,
license, encumbrance, collection, or any other temporary or permanent
disposition of any of the Collateral or any interest therein, all amendments,
modifications, renewals, extensions, and replacements thereof, and all products
and proceeds thereof: (a) all inventory (the “Inventory”); (b) all accounts (the
“Accounts”); (c) any and all promissory notes and instruments payable to or
owing to Client or held by Client; any and all leases under which Client is the
lessor; any and all chattel paper in favor of, owing to, or held by Client,
including, without limitation, any and all conditional sale contracts or other
sales agreements, whether Client is the original party or the assignee; and any
and all security agreements, collateral and titles to motor vehicles which
secure any of the foregoing obligations; (d) all investment property, including
all interest, dividends or distributions accrued or to accrue thereon, whether
or not due; (e) all documents; (f) all letter-of-credit rights; (g) all
supporting obligations; and (h) all balances, deposits, debts or any other
amounts or obligations of Summit owing to Client, including, without limitation,
any Reserve and any deposit account in which such Reserve is held, including all
interest, dividends or distributions accrued or to accrue thereon, whether or
not due.

“Collected Payments” means collections and payments received by Summit on
Accounts of Client, less all interest, Fees and Charges, amounts due and payable
to Summit by

 

                          Initials

-2-



--------------------------------------------------------------------------------

Client, deductions and setoffs. Credits for Collected Payments shall be
provisional and subject to final payment and collection of the deposited item.
For purposes of calculating interest owing, Collected Payments delivered to a
bank or other agent on behalf of Summit shall be deemed received Three
(3) Banking Business Days after the date of receipt of advice by Summit from the
bank or agent that the Collected Payments have been credited to the account of
Summit.

“CPC” means Colorado Product Concepts, Inc., a corporation organized and
existing under the laws of the State of Colorado, its successors and assigns.

“Daily Funds Rate” means the prime rate as announced in the Wall Street Journal
plus One and Five-Tenths Percent (1.5%) divided by 360. The initial prime rate
shall be the prime rate in effect on the Effective Date of this Agreement. The
Daily Funds Rate may be adjusted from time to time as of the date of any change
in the prime rate.

“Default Rate” means the Daily Funds Rate plus Ten Percent (10%) per annum.

“Event of Default” shall have the meaning set forth in Section 26, Default and
Remedies.

“Fees and Charges” means the Origination Fee, the Renewal Fees, the
Administrative Fees, the Supplemental Fee, and the Other Charges.

“Financing Period” means an initial period of Eighteen (18) months commencing on
the Effective Date, and thereafter successive periods of One (1) year each
commencing upon completion of each prior Financing Period.

“Inventory” shall have the meaning set forth in the definition of Collateral.

“Maximum Credit Line” means One Million Five Hundred Thousand Dollars
($1,500,000) or such other amount as may be determined from time to time by
Summit in its sole discretion.

“Monthly Minimum” means Fifteen-Hundredths Percent (0.15%) of the Maximum Credit
Line.

“Neoteric” means Neoteric Cosmetics, Inc., a corporation organized and existing
under the laws of the State of Colorado, its successors and assigns.

“Origination Fee” [Waived]

“Other Charges” means the following fees and charges:

 

  a. Any Payment Conversion Fees.

 

  b. All other charges and fees which may be charged by Summit pursuant to this
Agreement, other than the Origination Fees, Renewal Fees, Administrative Fees,
and Supplemental Fees.

 

                          Initials

-3-



--------------------------------------------------------------------------------

“Outstanding Advances” means Advances for which Summit has not received
Collected Payments in full and includes Advances against Chargeback Accounts for
which Collected Payments in full have not been received and the full re-purchase
price has not been paid.

“Overadvance” means (a) the amount by which the Outstanding Advances exceed the
Maximum Credit Line, or (b) the amount by which the Outstanding Advances exceed
Purchased Accounts which are not Chargeback Accounts multiplied by the Advance
Rate.

“Payment Conversion Fee” means Ten Percent (10%) of any payment received by
Client on a Purchased Account which is not tendered to Summit as required in
this Agreement.

“Purchase Price” of an Account means the face amount of the Account less all
interest and Fees and Charges.

“Purchased Account” means an Account that has been purchased by Summit pursuant
to Section 2, Purchase of Accounts.

“Qualified Bank Financing” means financing provided directly by a full service
commercial bank whose deposits are insured by the Federal Deposit Insurance
Corporation in the form of a revolving line of credit for which the primary
collateral is Client’s Accounts. Financing provided by a subsidiary, affiliate
or division of such a bank does not qualify as Qualified Bank Financing.

“Renewal Fee” [Waived]

“Reserve” means such amount as may be determined from time to time by Summit in
its sole discretion.

“Scott’s Liquid Gold” means SCOTT’S LIQUID GOLD-INC., a corporation organized
and existing under the laws of the State of Colorado, its successors and
assigns.

“Settlement Date” means dates set by Summit, which dates shall be at least
weekly.

“SLG” means SLG Chemicals, Inc., a corporation organized and existing under the
laws of the State of Colorado, its successors and assigns.

“Summit” means Summit Financial Resources, L.P., a Hawaii limited partnership,
its successors and assigns.

“Supplemental Fee” means the amount by which the Monthly Minimum exceeds amount
of interest on Advances and Administrative Fees each calendar month, prorated
for the first and last months of this Agreement.

“UCC” means the Uniform Commercial Code, as adopted now or in the future in the
State of Utah.

 

                          Initials

-4-



--------------------------------------------------------------------------------

2. Purchase of Account.

Client shall request purchase of Accounts by submitting to Summit a Schedule of
Accounts and Bill of Sale, copies of the invoices listed on the Schedule of
Accounts and Bill of Sale, supporting documentation for such invoices as
requested by Summit, and such other documentation as required by Summit. Summit
shall notify Client which Accounts are purchased by providing reports to Client.

Unless otherwise agreed in writing by Summit, upon purchase by Summit of any
Account, Client shall thereafter offer all Accounts owing by that Account Debtor
for purchase by Summit. Summit may also require that all Accounts owing by that
Account Debtor which Summit declines to purchase nonetheless be subject to
Section 13 Collection Procedures and be paid to Summit.

Summit may purchase from Client such Acceptable Accounts as Summit elects. All
purchases shall be subject to the terms and conditions of this Agreement. THE
OBLIGATION OF SUMMIT TO PURCHASE ACCOUNTS FROM CLIENT IS DISCRETIONARY AND
SUMMIT SHALL HAVE NO OBLIGATION TO PURCHASE ANY ACCOUNT FROM CLIENT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT. Summit may decline
to purchase any Account submitted by Client for any reason or for no reason,
without notice, regardless of any course of conduct or past purchases of
Accounts by Summit. Each purchase by Summit shall be a true purchase with
transfer of all legal and equitable title and shall not be deemed to be a loan
agreement or secured transaction. Client shall thereafter have no right, title
or interest in or to Purchased Accounts. Client shall make appropriate entries
on its books and records disclosing the sale of Purchased Accounts to Summit.

Summit shall be the sole and exclusive purchaser of Client’s Accounts. Client
will not sell, factor or otherwise finance its Accounts and shall not grant any
other security interest in its Accounts or Inventory.

 

3. Purchase Price of Accounts.

The Purchase Price shall be payable as follows: (i) an amount equal to the face
amount of the Account multiplied by the Advance Rate shall be payable upon
purchase of the Account by Summit; and (ii) the balance of the Purchase Price
shall be payable after receipt of Collected Payments in full for the Purchased
Account, such balance to be paid on the next Settlement Date; provided, however,
that notwithstanding anything to the contrary in this Agreement, Summit shall
not be obligated to make any Advance if, after making the Advance, the amount of
all Outstanding Advances will exceed the Maximum Credit Line.

Payment shall be made in accordance with any written instructions of Client
which are agreed to by Summit. Absent other instructions, payment shall be made
by mailing a check to Client.

 

                          Initials

-5-



--------------------------------------------------------------------------------

4. Interest, Fees and Charges.

Interest shall accrue on Outstanding Advances, both before and after judgment,
from the date of disbursement until receipt of Collected Payments, at the Daily
Funds Rate. Upon occurrence of an Event of Default, interest on Outstanding
Advances shall thereafter accrue, both before and after judgment, at the Default
Rate until receipt of Collected Payments.

In addition, Client shall pay Summit the Fees and Charges. The Administrative
Fees are for monitoring of the Collateral, collection of the Accounts, and
administration of this Agreement. The Administrative Fees are not intended to be
and shall not be construed to be interest.

Interest and Fees and Charges may be deducted from Advances or from Collected
Payments.

 

5. Recourse Purchases.

Unless specifically designated otherwise in writing by Summit, all Accounts
shall be purchased with recourse and shall become a Chargeback Account if not
paid in full by the Account Due Date.

 

6. Re-Purchase Obligation and Chargeback Accounts.

If (i) a Purchased Account is not paid in full by the Account Due Date, or
(ii) if at any time Summit determines that the Purchased Account is no longer an
Acceptable Account, the Purchased Account shall thereupon automatically be a
Chargeback Account without any action by Summit.

Client shall immediately re-purchase all Chargeback Accounts by paying Summit
the amount of the outstanding Advance against the Chargeback Account, plus
accrued interest thereon.

Interest shall accrue on Chargeback Accounts at the Default Rate until the
re-purchase amount is paid in full.

 

7. Overadvance.

Authorized Overadvances shall be due upon demand by Summit. Authorized
Overadvances shall accrue interest at the Daily Funds Rate plus Three Percent
(3.00%) per annum.

If at any time an Overadvance exists which is not an Authorized Overadvance,
Client shall immediately make payment to Summit of an amount equal to the
Overadvance. If such payment is not immediately made, interest shall accrue on
the Overadvance at the Default Rate regardless of whether Summit waives the
Event of Default caused by such non-payment.

 

8. Reserve.

Summit may fund the Reserve by withholding amounts owing to Client for Advances
or deducting amounts from Collected Payments.

 

                          Initials

-6-



--------------------------------------------------------------------------------

Upon non-renewal of the Financing Period, termination of the right of Client to
submit Accounts to Summit as provided in Section 19, Renewal of Financing Period
and Termination of Financing, and payment of all amounts owing to Summit by
Client, any balance of the Reserve shall be paid to Client, provided that if
Summit has reasonable grounds to believe that any collections or other payments
received by Summit may be dishonored, voided, or preferential, or claims may be
made against Summit for which Client would be liable, Summit may continue to
hold the Reserve so long as such matters are outstanding and unresolved.

Summit shall be free to use the Reserve as working capital or as Summit
otherwise determines. Summit shall have no obligation to segregate, not
commingle, or otherwise account for the use of the Reserve. Client shall not be
entitled to any interest on the Reserve. The Reserve shall be a debt owed to
Client by Summit, payable in accordance with the terms and conditions of this
Agreement.

 

9. Application of Payments and Collections.

Summit may apply payments and recoveries first to Fees and Charges, second to
outstanding and accrued interest, and third to Outstanding Advances.

 

10. Setoff and Deduction by Summit.

As to all amounts owing to Summit by Client, Summit may (i) deduct such amount
from Collected Payments received on Accounts, (ii) setoff and deduct such amount
against Advances or any amount owing by Summit to Client, (iii) demand payment
from Client whereupon Client shall promptly pay such amount to Summit, or
(iv) exercise any combination of the alternatives set forth in this Section or
available under this Agreement, at law, or in equity.

 

11. Excess Interest.

It is the intent of the parties to comply with any usury law applicable to this
Agreement and to all amounts owing pursuant to this Agreement and it is
understood and agreed that in no event and upon no contingency shall Client or
any guarantor be required to pay interest in excess of the rate allowed by any
laws of any state which are determined to be applicable and governing. The
intention of the parties being to conform strictly to any applicable usury laws,
this Agreement shall be held to be subject to reduction to the amount allowed
under any applicable and governing usury laws as now or hereafter construed by
the courts having jurisdiction. In the event Summit receives any interest under
this Agreement in excess of any highest permissible rate under any applicable
and governing law, such excess interest (including simple interest thereon at
the highest permissible rate which is applicable and governing) shall be
promptly applied to the amounts owing by Client hereunder and then to
Outstanding Advances. To the extent such excess interest is greater than such
amounts, Summit shall promptly remit such overage to Client.

 

12. Reports and Audits.

Upon request, which request may be made as frequently as determined by Summit,
Client will promptly submit to Summit a current Account Debtor list, which shall
include the name,

 

                          Initials

-7-



--------------------------------------------------------------------------------

address, contact person name, phone number and fax number for each active
Account Debtor and such other records and reports concerning its Accounts,
Inventory, the Collateral, and operations as may be requested by Summit.

Client shall, at any reasonable time and from time to time, permit Summit or any
representative of Summit to conduct field audits, examine, audit, and make
copies of and extracts from the records and books of, and visit and inspect the
Collateral, properties and assets of, Client, and to discuss the affairs,
finances, and Accounts of Client with any of Client’s officers, directors, and
partners and with Client’s independent accountants.

 

13. Collection Procedures.

 

  a. Unless directed otherwise in writing by Summit, Client shall promptly mail
an invoice to each Account Debtor on each Purchased Account, which invoice shall
be stamped or printed with a notice, in a form acceptable to Summit, stating
that the Account is payable to Summit and providing payment instructions. Except
as agreed otherwise in writing by Summit, Summit shall have the exclusive right
to collect and to receive all payments on all Purchased Accounts. Client shall
not otherwise bill for, submit any invoice, or otherwise attempt to collect any
Purchased Account, except as authorized in writing by Summit. Summit is
authorized to notify Account Debtors of the assignment and purchase of Client’s
Accounts and to direct Account Debtors to make all payments on Purchased
Accounts directly to Summit.

 

  b. Client authorizes Summit to contact Account Debtors concerning verification
and payment of Accounts and to settle or compromise any Account, in the sole
discretion of Summit subject only to acting in good faith. Client hereby waives
and releases any and all claims relating to or arising out of any act or
omission by Summit in the verification and collection of the Accounts, excluding
those based on gross negligence or intentional misconduct.

 

  c. All collections of Purchased Accounts shall be handled by Summit.
Collection of Accounts in a commercially reasonable manner does not require, and
Summit is not obligated, to commence any legal action, including the sending of
an attorney’s demand letter, to collect any Account. Client acknowledges and
agrees that Summit is not a collection agency and will not provide debt
collection services for Client’s Accounts. If any Purchased Account is not
timely paid, Summit may, but is not obligated to, engage a collection agency,
attorney or other service provider to collect Purchased Accounts. All
commissions, fees and charges of any such collection agency, attorney or other
service provider shall be paid by Client. CLIENT HEREBY WAIVES AND RELEASES ANY
AND ALL CLAIMS RELATING TO OR ARISING OUT OF ANY ACT OR OMISSION BY SUMMIT IN
THE COLLECTION OF PURCHASED ACCOUNTS, GROSS NEGLIGENCE AND INTENTIONAL
MISCONDUCT EXCEPTED.

 

  d. Client shall promptly and completely respond to all requests from Summit
for any information or records requested to assist in collection of Accounts. If
Client fails to respond to any request within fifteen (15) days, Summit may deem
the Account to no longer be an Acceptable Account.

 

                          Initials

-8-



--------------------------------------------------------------------------------

  e. Upon inquiry from an Account Debtor or upon request of Summit, Client shall
notify the Account Debtor to make payment directly to Summit.

 

  f. Any payments received by Client on Purchased Accounts shall be held in
trust by Client for Summit. In the event an Account Debtor makes payment to
Client on any Purchased Account, Client shall immediately notify Summit of the
payment and deliver the payment to Summit. If payment is made in cash, such
payment shall be immediately delivered to Summit. If payment is made by check or
similar instrument, such instrument shall be immediately delivered to Summit in
the form received without negotiation. If payment is made by electronic funds
transfer, Client shall immediately forward such payment to Summit by electronic
funds transfer.

If any payment received by Client on any Purchased Account is deposited or
negotiated by Client, or if Client fails to tender the payment to Summit within
Five (5) Banking Business Days of receipt by Client, Client shall promptly pay
Summit the Payment Conversion Fee.

Client acknowledges and agrees that it has no right, title or interest
whatsoever in the funds constituting payment of Purchased Accounts, that said
funds are the sole and exclusive property of Summit, and that any use of or
interference with said funds by Client will result in civil and criminal
liability.

 

  g. Client shall immediately notify Summit of any dispute concerning any
Purchased Account and of any bankruptcy filing, lien, garnishment or other legal
action concerning any Purchased Account or Account Debtor.

 

  h. Summit may, but has no duty to, and Client hereby authorizes Summit to,
execute and file, on behalf of Client or in Summit’s name, mechanic’s liens and
all other notices and documents to create, perfect, preserve, foreclose and/or
release any lien for work performed or materials provided to improve real
property. Except as otherwise instructed by Summit, Client is authorized to file
any such mechanic’s liens and other notices and documents in Client’s
discretion.

 

14. Acceptable Accounts.

An Acceptable Account must meet all of the following requirements and conditions
unless waived in writing by Summit.

 

  a. Client has sole and unconditional good title to the Account and the Account
and any goods sold to create the Account are free from any other security
interest, assignment, lien or other encumbrance of any type.

 

                          Initials

-9-



--------------------------------------------------------------------------------

  b. The Account is a bona fide obligation of the Account Debtor for the amount
identified on the records of Client and there have been no payments, deductions,
credits, payment terms, or other modifications or reductions in the amount owing
on such Account except as reported to Summit in writing prior to making an
Advance based on the Account.

 

  c. The Account must be submitted to Summit within Sixty (60) days of the date
the goods are sold or the services performed giving rise to the Account are
completed.

 

  d. There are no defenses or setoffs to payment of the Account which can be
asserted by way of defense or counterclaim against Client or Summit.

 

  e. The Account will be timely paid in full by the Account Debtor.

 

  f. There have been no extensions, modifications, or other agreements relating
to payment of such Account except as reported to Summit in writing prior to
making an Advance.

 

  g. Any services performed or goods sold which give rise to the Account have
been completed and delivered and have been rendered or sold in compliance with
all applicable laws, ordinances, rules and regulations and were performed or
sold in the ordinary course of Client’s business.

 

  h. The Account Debtor is located or authorized to do business within the
United States or the Account has been insured under a policy of credit insurance
from an insurer and upon terms acceptable to Summit.

 

  i. No proceeding has been commenced or petition filed under any bankruptcy or
insolvency law by or against the Account Debtor; no receiver, trustee or
custodian has been appointed for any part of the property of the Account Debtor;
and no property of the Account Debtor has been assigned for the benefit of
creditors.

 

  j. Neither the Account, nor any invoice, credit application, bill, billing
memorandum, correspondence, or any other document relating to an Account,
contracts for or charges interest or any other charge in excess of the maximum
non-usurious rate allowed pursuant to applicable law.

 

  k. The Account is not past the Account Due Date.

 

  l. If the total of the outstanding Purchased Accounts owing by any single
Account Debtor equals Sixty Percent (60%) or more of the total outstanding
Purchased Accounts owing by all Account Debtors, the portion of the Purchased
Accounts owing by that single Account Debtor in excess of this limit shall not
be Acceptable Accounts.

 

                          Initials

-10-



--------------------------------------------------------------------------------

  m. If Twenty-Five Percent (25%) or more of the outstanding Accounts owing by
an Account Debtor are past the Account Due Date, none of the Accounts owing by
that Account Debtor shall be Acceptable Accounts.

 

15. Grant of Security Interest.

Client hereby grants Summit a security interest in the Collateral. Client and
Summit acknowledge their mutual intent that all security interests contemplated
herein are given as a contemporaneous exchange for new value to Client,
regardless of when Advances to Client are actually made or when the Collateral
is acquired.

The Collateral shall secure all of Client’s present and future debts,
obligations, and liabilities of whatever nature to Summit, including, without
limitation, (a) all obligations of Client under this Agreement, and
(b) transactions in which the documents evidencing the indebtedness refer to
this grant of security interest as providing security therefore.

Client’s obligations under this Agreement may also be secured by other
collateral as may be evidenced by other documentation apart from this Agreement.

 

16. Representations, Warranties and Covenants of Client.

Client represents, warrants and covenants that:

 

  a. Scott’s Liquid Gold is a corporation organized and existing in good
standing under the laws of the State of Colorado.

 

  b. The complete and exact name of Scott’s Liquid Gold is SCOTT’S LIQUID
GOLD-INC. The organizational number of Scott’s Liquid Gold assigned by its state
of organization is 19871125184. During the five years preceding the Effective
Date: (a) Scott’s Liquid Gold has not been known by or used any legal,
fictitious or trade name; (b) Scott’s Liquid Gold has not changed its name in
any respect; (c) Scott’s Liquid Gold has not been the surviving entity of a
merger or consolidation; and (d) Scott’s Liquid Gold has not acquired all or
substantially all of the assets of any person or entity.

 

  c. SLG is a corporation organized and existing in good standing under the laws
of the State of Colorado.

 

  d. The complete and exact name of SLG is SLG Chemicals, Inc. The
organizational number of SLG assigned by its state of organization is
19871476486. During the five years preceding the Effective Date: (a) SLG has not
been known by or used any legal, fictitious or trade name except Scott’s Liquid
Gold; (b) SLG has not changed its name in any respect; (c) SLG has not been the
surviving entity of a merger or consolidation; and (d) SLG has not acquired all
or substantially all of the assets of any person or entity.

 

                          Initials

-11-



--------------------------------------------------------------------------------

  e. Neoteric is a corporation organized and existing in good standing under the
laws of the State of Colorado.

 

  f. The complete and exact name of Neoteric is Neoteric Cosmetics, Inc. The
organizational number of Neoteric assigned by its state of organization is
19911050868. During the five years preceding the Effective Date: (a) Neoteric
has not been known by or used any legal, fictitious or trade name; (b) Neoteric
has not changed its name in any respect; (c) Neoteric has not been the surviving
entity of a merger or consolidation; and (d) Neoteric has not acquired all or
substantially all of the assets of any person or entity.

 

  g. CPC is a corporation organized and existing in good standing under the laws
of the State of Colorado.

 

  h. The complete and exact name of CPC is Colorado Product Concepts, Inc. The
organizational number of CPC assigned by its state of organization is
19961143374. During the five years preceding the Effective Date: (a) CPC has not
been known by or used any legal, fictitious or trade name; (b) CPC has not
changed its name in any respect; (c) CPC has not been the surviving entity of a
merger or consolidation; and (d) CPC has not acquired all or substantially all
of the assets of any person or entity.

 

  i. The execution, delivery and performance by Client of this Agreement have
been duly authorized by all necessary action on the part of Client, and are not
inconsistent with any organizational documents of Client, do not and will not
contravene any provision of, or constitute a default under, any indenture,
mortgage, contract or other instrument to which Client is a party or by which it
is bound, and upon execution and delivery hereof, this Agreement will constitute
a legal, valid and binding agreement and obligation of Client, enforceable in
accordance with its terms.

 

  j. All financial statements of Client, and of any guarantor of Client’s
obligations under this Agreement, fully and fairly present the financial
condition of Client and any guarantor as of the date thereof and the results of
operations for the period or periods covered thereby. Since the date of such
financial statements there has been no material adverse change in the financial
condition of Client or any guarantor. Client agrees to submit financial
statements for Client to Summit and Client shall cause any guarantor to submit
financial statements for such guarantor to Summit as may be requested by Summit,
all such financial statements to fully and fairly present the financial
condition of Client or such guarantor, as the case may be, and to be in a form
and from a firm acceptable to Summit.

 

  k.

Client shall conduct its business in a lawful manner and in compliance with all
applicable federal, state, and local laws, ordinances, rules, regulations, and
orders and shall pay when due all lawfully imposed taxes upon its property,
business and income. No later than the fifth day of each month, Client shall
certify in writing to

 

                          Initials

-12-



--------------------------------------------------------------------------------

 

Summit, in a form acceptable to Summit, that all federal, state, and other taxes
and assessments owing during the prior month have been paid in full. Such
certification shall be accompanied by proof of payment in a form acceptable to
Summit.

 

  l. This Agreement, the financial statements referred to herein, and all other
statements furnished by Client to Summit in connection herewith contain no
untrue statement of a material fact and omit no material fact necessary to make
the statements contained therein or herein not misleading. Client represents and
warrants that it has not failed to disclose in writing to Summit any fact that
materially and adversely affects, or is reasonably likely to materially and
adversely affect, Client’s business, operations, properties, prospects, profits,
condition (financial or otherwise), or ability to perform this Agreement.

 

  m. No change of control of Client or any guarantor shall occur except with
prior written consent of Summit.

Change of control means (1) in the case of a corporation, any sale, assignment,
or other transfer of more than Twenty-Five Percent (25%) of the stock of such
corporation or the persons who are the directors of such corporation as of the
Effective Date fail to constitute a majority of the Board of Directors of such
corporation, or the president or any other executive officer of such corporation
resigns, is terminated, or otherwise ceases to function in such position; (2) in
the case of a general or limited partnership, any sale, assignment, or other
transfer of more than Twenty-Five Percent (25%) of the general partnership
interests of such partnership, any of the persons or entities who are a general
partner of such partnership as of the Effective Date ceases to be a general
partner of such partnership, the occurrence of any change of control in any
general partner in such partnership, or any general manager or person holding a
similar position in such partnership resigns, is terminated, or otherwise ceases
to function in such position; or (3) in the case of a limited liability company,
any of the persons or entities who are members of such limited liability company
as of the Effective Date ceases to be a member of such limited liability
company, any managing member or manager of such limited liability company
resigns, is terminated, or otherwise ceases to function in such position, or the
occurrence of any change of control in any such member, managing member or
manager of such limited liability company.

 

17. Representations, Warranties and Covenants Concerning Collateral.

Client represents, warrants, and covenants concerning the Collateral as follows:

 

  a. All Purchased Accounts are Acceptable Accounts.

 

  b. Client is the sole owner of the Collateral.

 

                          Initials

-13-



--------------------------------------------------------------------------------

  c. The Inventory and Accounts are not subject to, and will be kept free and
clear of any security interest, lien, assignment, or other encumbrance of any
nature whatsoever except for current taxes and assessments which are not
delinquent, the security interests created by this Agreement, and assignments
and security interests created and disclosed in writing to Summit prior to
execution of this Agreement.

 

  d. Summit is authorized to file UCC Financing Statements concerning the
Collateral. Client agrees to execute any notices of assignment and other
documents reasonably requested by Summit for perfection or enforcement of the
rights and interests of Summit, and to give good faith, diligent cooperation to
Summit, and to perform such other acts reasonably requested by Summit for
perfection and enforcement of the rights and interests of Summit. Summit is
authorized to file, record, or otherwise utilize such documents as it deems
necessary to perfect and/or enforce any security interest or lien granted
hereunder.

 

  e. The place of business of Client, or, if Client has more than one place of
business, the location of its chief executive office, is located in the state of
Colorado. During the five years preceding the Effective Date, this location has
not been located outside of Colorado. This location will not be moved from
Colorado without at least Thirty (30) days prior written notice to Summit.

 

  f. The Collateral and all records of Client pertaining to the Collateral are
located in Colorado. During the five years preceding the Effective Date, the
Collateral and all records of Client pertaining to the Collateral have not been
located outside Colorado.

 

  g. Client agrees to insure the Inventory, at Client’s expense, against loss,
damage, theft, and such other risks as Summit may request to the full insurable
value thereof with insurance companies and policies satisfactory to Summit.
Summit shall be named as an additional insured and loss payee under such
policies. All such policies shall provide for a minimum ten days written
cancellation notice to Summit. Upon request, policies or certificates attesting
to such coverage shall be delivered to Summit. Insurance proceeds may be applied
by Summit toward payment of any obligation secured by this Agreement, whether or
not due, in such order of application as Summit may elect.

 

  h. So long as no Event of Default has occurred, Client shall have the right to
sell or otherwise dispose of the Inventory in the ordinary course of business.
No other disposition of the Inventory may be made without the prior written
consent of Summit.

 

18. Assignment of Rights Concerning Collateral.

Client hereby assigns to Summit all of its interest in and rights to any
Inventory which may be returned by Account Debtors, all rights as an unpaid
vendor or lienor, all rights of stoppage in transit, repletion and reclamation
relating thereto, all rights in and to all security therefor and guarantees
thereof, all rights against third parties with respect thereto, and all rights
under the UCC and any other law, statute, regulation or agreement.

 

                          Initials

-14-



--------------------------------------------------------------------------------

19. Renewal of Financing Period and Termination of Financing.

Each Financing Period shall automatically renew for an additional Financing
Period unless Client or Summit provides written notice of non-renewal at least
Sixty (60) days prior to the end of the current Financing Period.

If Client elects to terminate a Financing Period at any time other than the last
day of a Financing Period, except to replace this financing with Qualified Bank
Financing as provided herein after March 1, 2012, or if an Event of Default
terminates the financing of Client’s Accounts, Client shall pay Summit an early
termination fee equal to the greater of (a) One and Five-Tenths Percent
(1.5%) of the Maximum Credit Line, or (b) the Monthly Minimum multiplied by the
number of months, or portions thereof, remaining in the then current Financing
Period, which amount shall be due and payable in full upon such termination.

Client must provide at least Sixty (60) days written notice to Summit of intent
to replace this financing with Qualified Bank Financing, which notice shall
itemize the material financial terms of the Qualified Bank Financing. Within
Thirty (30) days of receipt of such notice, Summit may provide written notice to
Client that Summit will match the material financial terms of the Qualified Bank
Financing whereupon Summit and Client shall amend this Agreement to match the
material financial terms of the Qualified Bank Financing and this Agreement
shall remain in force.

Upon such non-renewal or termination, all other terms and provisions of this
Agreement, including, without limitation, the security interests granted in
favor of Summit, shall remain in full force and effect until all amounts owing
to Summit hereunder have been finally paid in full, except that Client shall be
excused from the covenants herein providing that Summit shall be the sole and
exclusive purchaser and source of financing for Client’s Accounts.

Upon expiration of the final Financing Period or any other termination, at the
election of Summit, all outstanding Purchased Accounts will immediately be
Chargeback Accounts and all amounts owing to Summit by Client pursuant to this
Agreement shall, without notice of such election, accelerate and become
immediately due and payable in full.

 

20. Right to Perform for Client.

Summit may, in its sole discretion, elect to discharge any security interest,
lien or other encumbrance upon any Accounts, elect to pay any subcontractor,
vendor, materialman, laborer, or other person to whom Client is obligated,
whether or not any mechanic’s lien or other encumbrance has been asserted, and
elect to pay any insurance charges payable by Client or provide insurance as
required herein if Client fails to do so. Any such payments and all expenses
incurred in connection therewith shall be immediately due and payable by Client.
Summit shall have no obligation to discharge any such security interest, lien or
other encumbrance or pay such insurance charges or provide such insurance.

 

                          Initials

-15-



--------------------------------------------------------------------------------

21. Power of Attorney to Endorse Checks.

Client does hereby make, constitute and appoint Summit, and its designees, as
its true and lawful attorneys-in-fact, with full power of substitution, with
full power to endorse the name of Client upon any checks or other forms of
payment on Accounts and to effect the deposit and collection thereof. This power
of attorney is irrevocable and coupled with an interest. Such power may be
exercised at any time. Client does hereby make, constitute, and appoint Summit,
and its designees, as Client’s true and lawful attorneys in fact, with full
power of substitution, such power to be exercised only upon the occurrence of an
Event of Default, to: (a) receive, open, and dispose of all mail addressed to
Client; (b) cause mail relating to Accounts of Client to be delivered to a
designated address of Summit where Summit may open all such mail and remove
therefrom any payment of such Accounts; and (c) Summit may do any and all other
things necessary or proper to carry out the intent of this Agreement and to
perfect and protect the rights of Summit created under this Agreement. This
power of attorney is irrevocable and coupled with an interest. Exercise of any
of the foregoing powers shall be in the sole discretion of Summit without any
duty to do

 

22. Disclosure of Information.

Client hereby consents to Summit disclosing to any financial institution or
investor providing financing for Summit or participating in this financing, any
and all information, knowledge, reports and records, including, without
limitation, financial statements, concerning Client or any guarantor.

 

23. Interest on Unpaid Amounts and Late Fees.

In the event Client fails to pay any amount owing to Summit when due, Client
agrees to pay interest on such amount from the due date until paid, both before
and after judgment, at the Default Rate.

 

24. No Third Party Beneficiary.

This Agreement is made for the sole and exclusive benefit of Summit and Client
and is not intended to benefit any third party. No such third party may claim
any right or benefit or seek to enforce any term or provision of this Agreement.

 

25. Indemnification.

CLIENT AGREES TO INDEMNIFY SUMMIT FOR ANY AND ALL CLAIMS WHICH MAY BE ASSERTED
AND FOR LIABILITIES AND DAMAGES WHICH MAY BE AWARDED AGAINST SUMMIT, AND FOR ALL
REASONABLE ATTORNEYS FEES, LEGAL EXPENSES AND OTHER EXPENSES INCURRED IN
DEFENDING SUCH CLAIMS, ARISING FROM OR RELATING IN ANY MANNER TO THE PURCHASE,
FINANCING AND/OR COLLECTION OF ACCOUNTS PURSUANT TO THE TERMS OF THIS AGREEMENT,
EXCLUDING CLAIMS BASED ON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUMMIT.
SUMMIT SHALL HAVE SOLE AND COMPLETE CONTROL OF THE DEFENSE OF ANY SUCH CLAIMS,
AND IS HEREBY GIVEN AUTHORITY TO SETTLE OR OTHERWISE COMPROMISE ANY SUCH CLAIMS
AS SUMMIT, IN GOOD FAITH, DETERMINES SHALL BE IN ITS BEST INTERESTS.

 

                          Initials

-16-



--------------------------------------------------------------------------------

26. Default and Remedies.

Time is of the essence of this Agreement. The occurrence of any of the following
events shall constitute a default under this Agreement and be termed an “Event
of Default”:

 

  a. Failure by Client to pay any amount to Summit when due.

 

  b. Client fails in the payment or performance of any obligation, covenant,
agreement, or liability created by this Agreement.

 

  c. Any representation, warranty, or financial statement made by or on behalf
of Client, or any guarantor, proves to have been materially false or materially
misleading when made or furnished.

 

  d. Any default or event which, with the giving of notice or the passage of
time or both, would constitute a default, occurs on any indebtedness of Client
or any guarantor.

 

  e. Client or any guarantor becomes dissolved or terminated, dies, or
experiences a business failure.

 

  f. A receiver, trustee, or custodian is appointed for any part of Client’s or
any guarantor’s property, or any part of Client’s or any guarantor’s property is
assigned for the benefit of creditors.

 

  g. Any proceeding is commenced or petition filed under any bankruptcy or
insolvency law by or against Client or any guarantor.

 

  h. Any judgment is entered against Client or any guarantor which may
materially affect Client’s or any guarantor’s financial condition.

 

  i. Client or any guarantor becomes insolvent or unable to pay its debts as
they mature.

 

  j. The Purchased Accounts become, for any reason whatsoever, substantially
delinquent or uncollectible.

Waiver of any Event of Default shall not constitute a waiver of any subsequent
Event of Default.

Upon the occurrence of any Event of Default and at any time thereafter, at the
election of Summit and without notice of such election, Summit may immediately
terminate the right of Client to request Advances, treat all outstanding
Purchased Accounts as Chargeback Accounts, and all obligations of Client to
Summit shall accelerate and become immediately due and payable in full and
Summit shall have all rights and remedies created by or arising from this
Agreement and the following rights and remedies, in addition to all other rights
and remedies existing at law, in equity, or by statute:

 

  a. Summit shall have all the rights and remedies available under the UCC.

 

  b. Summit shall have the right to enter upon any premises where the Collateral
or records pertaining thereto may be and take possession of the Collateral and
records relating thereto.

 

                          Initials

-17-



--------------------------------------------------------------------------------

  c. Upon request of Summit, Client shall, at the expense of Client, assemble
the Collateral and records relating thereto at a place designated by Summit and
tender the Collateral and records to Summit.

 

  d. Without notice to Client, Summit may obtain the appointment of a receiver
of the business, property and assets of Client and Client hereby consents to the
appointment of Summit or such person as Summit may designate as such receiver.

 

  e. Summit may sell, lease or otherwise dispose of any or all of the Collateral
and, after deducting the reasonable costs and out-of-pocket expenses incurred by
Summit, including, without limitation, (i) reasonable attorneys fees and legal
expenses, (ii) transportation and storage costs, (iii) costs of advertising sale
of the Collateral, (iv) sale commissions, (v) sales tax, (vi) costs for
improving or repairing the Collateral, and (vii) costs for preservation and
protection of the Collateral, and apply the remainder against, or to hold as a
reserve against, the obligations secured by this Agreement. In connection with
the exercise of Summit’s rights and remedies hereunder, Client hereby grants and
licenses to Summit and its transferees (including any retailer, liquidator,
auction house, purchaser of Collateral, etc.), a limited, non-exclusive license
in and to all patents, trademarks and copyrights (whether registered or
unregistered), trade secrets, domain names and addresses, and intellectual
property licenses of Client which are necessary for the exercise of Summit’s
rights to sell, lease or otherwise dispose of any or all of the Collateral.
Except in connection therewith, Summit shall not transfer such license and
Summit shall have no other right, title or interest in and to any patents,
trademarks and copyrights (whether registered or unregistered), trade secrets,
domain names and addresses, and intellectual property licenses of Client.

Client and any guarantors shall be liable for all deficiencies owing on any
obligations secured by the Collateral after liquidation of the Collateral.

Upon occurrence of an Event of Default, the interest rate on obligations of
Client owing to Summit shall be increased to the Default Rate. After the
occurrence of an Event of Default, Summit shall retain the exclusive right to
collect outstanding Chargeback Accounts, regardless of whether the Chargeback
Account has been repurchased by Client, until all obligations owing to Summit by
Client have been paid in full.

 

                          Initials

-18-



--------------------------------------------------------------------------------

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies and shall be in addition to every other right, power
and remedy herein specifically granted or existing at law, in equity, or by
statute which Summit might otherwise have and may be exercised from time to time
and as often and in such order as may be deemed expedient by Summit. No delay or
omission by Summit in the exercise of any such right, power or remedy or in the
pursuance of any remedy shall impair any such right, power or remedy or be
construed to be a waiver of any Event of Default or to be an acquiescence
therein.

 

27. Payment of Expenses and Attorneys Fees.

Client shall pay all reasonable expenses of Summit relating to the negotiation,
documentation, and administration of this Agreement, including, without
limitation, title insurance, recording fees, filing fees, fees of collection
services, reasonable attorneys fees and legal expenses, returned check fees,
photocopies, postage, audit and field examination fees and costs, inspection
fees, wire transfer fees, and overnight delivery expenses, whether incurred in
making Advances, in future amendments or modifications to this Agreement, or in
ongoing administration of this financing.

Upon occurrence of an Event of Default, Client agrees to pay all costs and
expenses, including reasonable attorney fees and legal expenses, incurred by
Summit in enforcing or exercising any remedies under this Agreement or any other
rights and remedies.

Client agrees to pay all expenses, including reasonable attorney fees and legal
expenses, incurred by Summit in any bankruptcy proceedings of any type involving
Client, any guarantor, this Agreement, the Purchased Accounts, or the
Collateral, including, without limitation, expenses incurred in modifying or
lifting the automatic stay, determining adequate protection, use of cash
collateral or relating to any plan of reorganization.

 

28. Bankruptcy Considerations.

Client covenants that it will notify Summit of any voluntary or involuntary
bankruptcy petition under the United States Bankruptcy Code filed by or against
Client or any guarantor, or any assignment for the benefit of creditors by
Client or any guarantor, within Twenty-Four (24) hours of any such filing or
assignment. Failure to notify Summit of any such bankruptcy filing or assignment
within Twenty-Four (24) hours shall constitute an Event of Default.

Client acknowledges that this Agreement is a contract to extend debt financing
or financial accommodations to or for the benefit of Client within the meaning
of 11 U.S.C. §365(c)(2) and, as such, may not be assumed or assigned. Summit
shall be under no obligation to provide any financing under this Agreement from
and after the filing of any voluntary or involuntary petition against Client.

 

29. Limitation of Consequential Damages.

Summit and its general and limited partners, the partners, members, officers and
directors thereof, and the employees, representatives, agents, and attorneys of
Summit, shall not be liable to Client or any guarantor for consequential damages
arising from or relating to any breach of contract, tort, or other wrong in
connection with the negotiation, documentation, administration of this Agreement
or collection of the Accounts.

 

                          Initials

-19-



--------------------------------------------------------------------------------

30. Force Majeure.

In the event Summit is unable to carryout its obligations under this Agreement
due to reasons beyond its reasonable control, it is agreed that the obligations
of Summit hereunder shall be suspended during the continuance of such inability,
Summit shall not be liable for damages, and Client shall not be entitled to any
refund of amounts paid, provided that such cause shall be remedied as far as
reasonably possible with all reasonable dispatch.

 

31. Revival Clause.

If the incurring of any debt by Client or the payment of any money or transfer
of property to Summit by or on behalf of Client or any guarantor (including
collection of any Account) should for any reason subsequently be determined to
be “voidable” or “avoidable” in whole or in part within the meaning of any state
or federal law (collectively “voidable transfers”), including, without
limitation, fraudulent conveyances or preferential transfers under the United
States Bankruptcy Code or any other federal or state law, and Summit is required
to repay or restore any voidable transfers or the amount or any portion thereof,
or upon the advice of counsel for Summit is advised to do so, then, as to any
such amount or property repaid or restored, including all reasonable costs,
expenses, and attorneys fees of Summit related thereto, the liability of Client
and any guarantor shall automatically be revived, reinstated and restored and
shall exist as though the voidable transfers had never been made.

 

32. Nature of Client’s Obligations.

a. All obligations pursuant to this Agreement shall be the joint and several
obligations of each Client. Each reference to “Client” hereunder shall be deemed
to refer to each Client individually and collectively and each obligation to be
performed by “Client” hereunder shall be performed by each Client. Summit shall
have no responsibility to inquire into the apportionment, allocation, or
disposition of any Advances or other payments made under this Agreement. Each
Client hereby irrevocably appoints the other as its agent and attorney-in-fact
for all purposes of the related documents, including, without limitation, the
giving and receiving of notices and other communications and the making of all
certifications and reports required pursuant to this Agreement. The action of
any Client with respect to any Advance or other payment made under this
Agreement and the requests, notices, reports, and other materials submitted by
any Client shall bind each Client.

b. Each Client hereby agrees to indemnify Summit and hold Summit harmless from
and against any and all liabilities, expenses, losses, damages and/or claims of
any damage or injury asserted against Summit by Client or any other person
arising from or incurred by reason of the joint nature of the financing
hereunder or any action taken by Summit pursuant hereto.

 

                          Initials

-20-



--------------------------------------------------------------------------------

c. Each Client represents and warrants to Summit that each request for the
purchase of any Account was and is made by each Client and that each Client is
engaged in operations that require financing on such a joint basis. Each Client
will and expects to derive benefit, directly or indirectly, from Summit’s
purchase of Acceptable Accounts.

d. Each Client shall be a direct, primary, and independent obligor and shall not
be deemed to be a guarantor, accommodation party, or other person secondarily
liable for the Obligations. “Obligations” as used in this Section means, as the
context requires, all duties and obligations from time to time arising under
this Agreement and under all agreements and documents related hereto. Without
limiting the foregoing, however, each Client represents, warrants, covenants,
and agrees as follows:

(i) Summit may enforce this Agreement against any property, interests in
property, and rights to property securing any or all Obligations without first
having sought enforcement of this Agreement and any related documents against
Client or any Collateral.

(ii) Such Obligations shall not be affected by any of the following: (A) the
bankruptcy, disability, dissolution, incompetence, insolvency, liquidation, or
reorganization of any Client; (B) any defense of any Client to payment or
performance of any or all Obligations or enforcement of any and all liens and
encumbrances; (C) the discharge, modification of the terms of, reduction in the
amount of, or stay of enforcement of any or all liens and encumbrances or any or
all Obligations in any bankruptcy, insolvency, reorganization, or other legal
proceeding or by law, ordinance, regulation, or rule (federal, state, province,
territory, or local); (D) the cessation of liability of any Client or any or all
Obligations; and (E) any claim or dispute by any other Client concerning the
occurrence of any default in performance of any Obligations, or any other
matter.

(iii) Summit may do the following acts or omissions from time to time without
notice to or consent of any Client and without receiving payment or other value,
nor shall the following acts or omissions affect, delay, or impair any of such
Obligations or any or all liens and encumbrances: (A) Summit may obtain
Collateral or additional Collateral; (B) with the agreement of one Client,
Summit may substitute for any or all Collateral regardless of whether the same
type or greater or lesser value; (C) Summit may release any or all Collateral;
(D) Summit may compromise, delay enforcement, fail to enforce, release, settle
or waive any rights or remedies of Summit as to any or all Collateral;
(E) Summit may sell or otherwise dispose of any Collateral in accordance with
this Agreement and in such manner or order as Summit determines; (F) Summit may
fail to perfect, fail to protect the priority of, and fail to ensure an or all
liens or encumbrances; (G) Summit may fail to inspect, insure, maintain,
preserve or protect any of the Collateral; (H) Summit may obtain additional
obligors for any or all such Obligations; (I) with the agreement of one Client,
Summit may increase or decrease any or all Obligations or otherwise change terms
of any or all Obligations; (J) Summit may release any Client; (K) Summit may
compromise,

 

                          Initials

-21-



--------------------------------------------------------------------------------

delay enforcement, fail to enforce, release, settle, or waive any Obligation of
any Client with the agreement of that Party; (L) Summit may make Advances to, or
grant other financial accommodations for any Client; (M) Summit may fail to file
or pursue a claim in any bankruptcy, insolvency, reorganization or other
proceeding as to any or all liens and encumbrances or any or all Obligations;
(N) Summit may amend, modify, extend, renew, restate, supplement, or terminate
in whole or in part the obligation of any Party with the agreement of that
Party; (O) Summit may take or fail to take any other action with respect to this
agreement or any Party; and (P) Summit may do any other acts or make any other
omission that result in the extinguishment of the obligation of any Party. As
used herein, “Party” means Client and each other person that from time to time
is or becomes obligated to Summit under this Agreement or any guarantee or
grants any lien or encumbrance to Summit with respect to any Collateral.

(iv) Each Client waives any and all rights and benefits under any laws that
limit the liability or exonerate guarantors or sureties now or hereafter in
effect and any other statutes or rules now or hereafter in effect that purport
to confer specific rights upon or make specific defenses or procedures available
to any Client.

(v) Each Client waives any rights that require Summit, and Summit shall have no
obligation to, provide to Client any information concerning the performance of
any other Client, the Obligations of Client hereunder, or under any related
documents, or the ability of the other to perform the Obligations or any other
matter, regardless of what information Summit may from time to time have. Each
Client waives any and all present and future claims, remedies and rights against
the other or any other Client, the Collateral and any other property, interest
in property or rights to property of any other Party (A) arising from any
performance hereunder, (B) arising from any application of any Collateral, or
any other property, interest in property or rights to property of any other
Client, or (C) otherwise arising in respect of this Agreement, regardless of
whether such claims, remedies and rights arise under any present or future
agreement, document or instrument or are provided by any law, ordinance,
regulation or rule (federal, state, province, territory, or local) (including,
without limitation, any and all rights of contribution, exoneration, indemnity,
reimbursement, and subrogation and any and all rights to participate in the
rights and remedies of Summit, against any Client). To the fullest extent that
rights of contribution, exoneration, indemnity, reimbursement, and subrogation
are not waivable, such rights are hereby subordinate and subject to all rights,
liens, and claims of Summit.

 

  e. Each Client hereby represents and warrants to Summit that:

(i) As of the Effective Date and after giving effect to the execution and
delivery of this Agreement and the obligations hereby assumed, the sum of each
Client’s debts is less than all of such Client’s assets at fair valuation.

 

                          Initials

-22-



--------------------------------------------------------------------------------

(ii) Client is not entering into this Agreement, granting any security in
connection with this Agreement, or otherwise making any transfer in connection
with this Agreement, with actual intent to hinder, delay, or defraud any
creditor of Client, whether such creditor now exists or may hereafter arise.

(iii) Client acknowledges that Summit’s agreement to consider purchasing
Acceptable Accounts pursuant to this Agreement constitutes reasonably equivalent
value in exchange for the execution and delivery by Client of this Agreement,
the granting of security in connection with this Agreement, and all transfers
made by Client in connection with this Agreement. Client agrees that the
execution of this Agreement, the joint financing contemplated by this Agreement,
and other related documents, and the other terms and conditions of this
Agreement, even though entailing some risks, have been determined by Client to
be the most desirable form of financing for Client’s operations and to provide
to Client more availability of funds and flexibility in satisfying Client’s
needs for funds.

(iv) Client is not engaged or about to be engaged in a business or transaction
for which the assets of Client (after giving effect to the granting of any
security in connection with the execution and delivery of this Agreement and any
other transfer made or contemplated to be made in connection with the execution
and delivery of this Agreement) would be unreasonably small in relation to the
business or transaction.

(v) Client does not intend to incur, or believe that it will incur, debts beyond
its ability to pay such debts as they become due.

(vi) As used in this Section, the term “transfer” shall include every mode,
direct or indirect, absolute or conditional, voluntary or involuntary of
disposing of or parting with an asset or an interest in an asset and includes
payment of money, release, lease, and creation of a lien or other encumbrance.

 

  f. Indemnity Obligations:

(i) Each Client acknowledges that pursuant to the terms of this Agreement and
all other agreements and documents related hereto, each Client, along with any
guarantor, is jointly and severally liable for all of the Obligations, whether
or not the Obligations represent amounts actually advanced to an individual
Client. Accordingly, each Client has expressly assumed the risk that such Client
may be held liable for, and such Client’s property may be applied to payment of,
amounts advanced pursuant to this Agreement to or for the benefit of another
Client. Nothing contained in this Agreement shall in any way limit the
obligations of any Client to Summit or otherwise limit the joint and several
nature of all of the obligations of each Client. Each Client shall be fully
liable to Summit pursuant to this Agreement without regard to any allocation of
losses and liabilities by virtue of such indemnity provisions or otherwise.

 

                          Initials

-23-



--------------------------------------------------------------------------------

(ii) In any action or proceeding involving any state or local law, or any state,
local, or federal bankruptcy, insolvency, reorganization, or other law affecting
the rights of creditors generally, if the obligations of any Client would
otherwise, taking into account the provisions of this Section, be held or
determined to be void, invalid, or unenforceable, or subordinated to the claims
of any of their creditors, on account of the amount of its liability under this
Agreement and all other related documents, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by such Client, Summit, or any other person, be automatically
limited and reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

33. Severability of Invalid Provisions, Headings, Interpretations of Agreement.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

All references in this Agreement to the singular shall be deemed to include the
plural when the context so requires, and visa versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

 

34. Notices.

All notices which are expressly required to be in writing may be mailed, postage
prepaid, addressed to the address stated at the beginning of this Agreement, or
to such other address which is provided in accordance with this Section. Any
notice so mailed shall be deemed given Three (3) days after mailing. Any notice
otherwise delivered shall be deemed given when received by the addressee. Any
notice which is not expressly required to be given in writing may be given
orally.

 

35. Survival of Representations, Warranties and Covenants.

All agreements, representations, warranties and covenants made herein by Client
shall survive the execution and delivery of this Agreement and any bankruptcy
proceedings involving Client and shall continue in effect so long as any
obligation to Summit contemplated by this Agreement is outstanding and unpaid,
notwithstanding any termination of this Agreement.

 

36. Jury Waiver, Exclusive Jurisdiction of Utah Courts.

CLIENT HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

 

                          Initials

-24-



--------------------------------------------------------------------------------

Client acknowledges that by execution and delivery of this Agreement, Client has
transacted business in the State of Utah and Client hereby voluntarily submits
to, consents to, and waives any defense to the jurisdiction of courts located in
the State of Utah as to all matters relating to or arising from this Agreement.

EXCEPT AS EXPRESSLY AGREED IN WRITING BY SUMMIT, THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY
AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES ARISING UNDER OR RELATING TO THIS
AGREEMENT. NO LAWSUIT, PROCEEDING, ALTERNATIVE DISPUTE RESOLUTION, OR ANY OTHER
ACTION RELATING TO OR ARISING UNDER THIS AGREEMENT MAY BE COMMENCED OR
PROSECUTED IN ANY OTHER FORUM, EXCEPT AS EXPRESSLY AGREED IN WRITING BY SUMMIT.

 

37. Assignability.

This Agreement is not assignable or transferable by Client and any such
purported assignment or transfer is void. This Agreement shall be binding upon
the successors of Client. Client acknowledges and agrees that Summit may assign
all or any portion of this Agreement, including, without limitation, assignment
of the rights, benefits and remedies of Summit hereunder without any assignment
of the duties, obligations or liabilities of Summit hereunder, and may sell
participations in this financing.

 

38. Integrated Agreement, Amendment, Headings, Governing Law.

This Agreement replaces and supersedes any prior agreement between Client and
Summit. This Agreement and the documents identified or contemplated herein
constitute the entire agreement between Summit and Client as to the subject
matter hereof and may not be altered or amended except by written agreement
signed by Summit and Client. No provision hereof may be waived by Summit except
upon written waiver executed by Summit. This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah and this Agreement
shall be deemed to have been executed by the parties in the State of Utah. This
Agreement shall not be deemed to have been entered into until accepted by Summit
at its chief executive office in Salt Lake City, Utah and shall be performed by
Summit and the financing administered by Summit in Salt Lake City, Utah.

 

39. Second Amended and Restated Financing Agreement.

This Second Amended and Restated Financing Agreement replaces and supersedes the
First Amended and Restated Financing Agreement effective as of the Effective
Date, as set forth above. The financing provided herein shall be a renewal of
the First Amended and Restated Financing Agreement and shall continue to be
secured by the collateral which secured the First Amended and Restated Financing
Agreement. All documents, instruments, and agreements

 

                          Initials

-25-



--------------------------------------------------------------------------------

executed in connection with the First Amended and Restated Financing Agreement
shall remain in full force and effect, except as may be otherwise expressly
modified, amended, or restated.

Dated: March 16, 2011

 

Summit Financial Resources, L.P. By:  

/s/ Mark J. Picillo

Name:   Mark J. Picillo Title:   Senior Vice President SCOTT’S LIQUID GOLD-INC.,
a Colorado Corporation

By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

By:  

 

Name:  

 

Title:  

 

SLG Chemicals, Inc., a Colorado corporation

By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer Neoteric Cosmetics,
Inc., a Colorado corporation

By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer Colorado Product
Concepts, Inc., a Colorado Corporation

By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

 

                          Initials

-26-



--------------------------------------------------------------------------------

ADDENDUM TO SECOND AMENDED AND RESTATED

FINANCING AGREEMENT

(Inventory Financing)

Summit Financial Resources, L.P., a Hawaii limited partnership (“Summit”), and
SCOTT’S LIQUID GOLD-INC., a Colorado corporation, SLG Chemicals, Inc., a
Colorado corporation, Neoteric Cosmetics, Inc., a Colorado corporation, and
Colorado Product Concepts, Inc., a Colorado corporation, (individually and
collectively and jointly and severally, “Client”) have entered into a Second
Amended and Restated Financing Agreement dated March 16, 2011 (the “Second
Amended and Restated Financing Agreement”). Summit and Client desire to modify
the Second Amended and Restated Financing Agreement as set forth herein and
agree as follows:

1. Definitions. Except as otherwise expressly provided herein, terms assigned
defined meanings in the Second Amended and Restated Financing Agreement shall
have the same defined meanings in this Addendum. As used herein, the term:

“Acceptable Inventory” means Inventory which consists of finished goods or raw
materials that can be readily marketed for sale without further processing and
is subject to no security interest, lien, or encumbrance of any nature
whatsoever with priority over the security interest created by the Second
Amended and Restated Financing Agreement, except any liens for current taxes
which are not delinquent, but excluding Inventory which, in the sole discretion
of Summit, is damaged, out-dated, obsolete, or otherwise unacceptable to Summit.

2. Inventory Advances. Summit may, in its sole discretion and without any duty
to do so, elect from time to time to make advances based upon Acceptable
Inventory. Advances based upon Acceptable Inventory shall be made only in
accordance with the below formula, which formula may be changed or modified at
any time in the sole discretion of Summit without the consent or approval of
Client:

Advances based upon Acceptable Inventory may be made upon request of Client so
long as the aggregate amount of all advances based upon Acceptable Inventory
outstanding and unpaid does not exceed the lesser of (a) Fifty Percent (50%) of
the lower of book value or other value, as determined by Summit, of the
Acceptable Inventory, (b) Five Hundred Thousand Dollars ($500,000), (c) Fifty
Percent (50%) of Outstanding Advances on Accounts, and (d) together with the
aggregate amount of all other outstanding Advances, the Maximum Credit Line.

Summit may decline to make advances based upon Acceptable Inventory for any
reason or for no reason, without notice, regardless of any course of conduct or
past advances based upon Acceptable Inventory by Summit.

3. Terms of Inventory Advance. Advances based upon Acceptable Inventory shall be
subject to the interest, Fees and Charges, and all terms and conditions
applicable to an Advance under the Second Amended and Restated Financing
Agreement, except that the “Daily Funds Rate” for purposes of calculating
interest owing on outstanding advances based upon Acceptable Inventory shall
mean the prime rate as announced in the Wall Street Journal plus Four Percent
(4%) divided by 360, as may be adjusted from time to time as of the date of any
change in the

 

-1-



--------------------------------------------------------------------------------

prime rate. In addition, Client shall pay an additional monthly administrative
fee of One and Thirty-Five Hundredths Percent (1.35%) of the average monthly
balance of outstanding advances based upon Acceptable Inventory for each
calendar month, or portion thereof. All interest and administrative fees accrued
on outstanding advances based upon Acceptable Inventory shall be due and payable
monthly in arrears.

4. Sale of Inventory and Tender of Account. Client shall diligently sell and
ship the Acceptable Inventory upon which an advance has been made. Upon shipment
and delivery of such Acceptable Inventory, the account created thereby shall be
promptly submitted to Summit for purchase. If such Acceptable Inventory is not
promptly and diligently sold and shipped, or the account created thereby does
not meet all requirements of an Acceptable Account, or Summit declines for any
reason to purchase the account created thereby, the advance based upon
Acceptable Inventory may be treated as a Chargeback Account under the Second
Amended and Restated Financing Agreement.

5. Disbursement of Advance. Upon purchase by Summit of an Account for which
there has been an underlying advance based upon Acceptable Inventory, the
Advance shall be disbursed to Summit to repay the underlying advance based upon
Acceptable Inventory and all interest and Fees and Charges owing in connection
therewith. The remainder, if any, shall be disbursed in accordance with the
terms and conditions of the Second Amended and Restated Financing Agreement.

6. Secured by Collateral. The Collateral shall secure all obligations of Client
to Summit arising under or relating to this Addendum.

7. Rights and Remedies. Summit shall be entitled to all rights and remedies
concerning an advance based upon Acceptable Inventory as are provided for
Advances under the Second Amended and Restated Financing Agreement.

8. Integrated Agreements. This Addendum, together with the Second Amended and
Restated Financing Agreement, any other addenda to the Second Amended and
Restated Financing Agreement, and the documents identified or contemplated
therein, constitute the entire agreement between Summit and Client and may not
be altered or amended except by written agreement signed by Summit and Client.
No provision hereof or thereof may be waived by Summit except upon written
waiver executed by Summit. The Second Amended and Restated Financing Agreement,
this Addendum, and all other addenda to the Second Amended and Restated
Financing Agreement shall be read and construed together as one agreement. This
Addendum shall be governed by and construed in accordance with the laws of the
State of Utah and shall be deemed to have been executed by the parties in the
State of Utah.

9. Second Amended and Restated Financing Agreement Remains in Full Force and
Effect. Except as expressly modified by this Addendum, the Second Amended and
Restated Financing Agreement remains in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

Dated: March 16, 2011.

 

Summit Financial Resources, L.P. By:  

/s/ Mark J. Picillo

Name:   Mark J. Picillo Title:   Senior Vice President

Scott’s Liquid Gold-Inc. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

SLG Chemicals, Inc. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

Neoteric Cosmetics, Inc. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

Colorado Product Concepts, Inc. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

 

-3-



--------------------------------------------------------------------------------

The undersigned, constituting all of the guarantors of the obligations of Client
under the Second Amended and Restated Financing Agreement pursuant to certain
Second Amended and Restated Guarantees dated March 16, 2011, hereby consent to
and authorize the foregoing Addendum to Second Amended and Restated Financing
Agreement (Inventory Financing) and agree and acknowledge that the obligations
of Client created thereunder will be subject to and guaranteed by the
undersigned guarantors pursuant to the Second Amended and Restated Guarantees.

 

SLG Plastics, Inc. By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

Advertising Promotions Incorporated By:  

/s/ Brian Boberick

Name:   Brian Boberick Title:   Chief Financial Officer

 

-4-